DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 Dec 2021, 11 Jan 2022 and 16 August 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:
In Claim 6, line 1 “the stem” should likely read “a stem”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akaike (AU 2013297717).
Regarding Claim 1, Akaike discloses a check-valve (Figures 2a and 2b).  The check valve comprising: 
a housing (3) having an inlet (12), an outlet (to the left as seen in Figure 2a), a fluid flow path between the inlet and the outlet (shown in the arrows of Figure 5b) and a valve seat (13) in the fluid flow path, the valve seat having a valve seat axis (at least along the centerline of the valve seat; Figure 2a), a valve element (20), a valve element support (40; Figures 4a, 4b and 4c) arranged in the housing and supporting the valve element (Figures 2a and 2b), wherein a section of the fluid flow path is formed between the housing and the valve element support (Figure 5b) and the valve element is movable between a position in which it rests against the valve seat (Figure 2a) and a position in which it contacts the valve element support (Figure 2b), wherein the valve element support comprises at least one recess having an open side to the section of the fluid flow path (44a in Figure 2b) and connecting the section of the fluid flow path to a space between the valve element and the valve element support (to C as shown in Figure 2b; Figure 6).  
Regarding Claim 2, Akaike discloses where the valve element and the valve element support form a chamber when the valve element rests against the valve element support (C in Figure 2b), wherein the chamber is connected to the section of the fluid flow path via the recess (Figure 6).  
Regarding Claim 3, Akaike discloses where the valve element is concave on the side facing the valve element support (at the transition of the spring seat at the top of 21b to 21a).  
Regarding Claim 4, Akaike discloses where the valve element is flat or concave at a side facing away from the valve element support (Figures 2a and 2b show a flat upstream face of the valve element).  
Regarding Claim 6, Akaike discloses where a spring (30) is arranged around the stem (22) and the valve element support comprises a bore accommodating the stem (42a), a groove surrounding the bore (where the spring 30 rests), and a wall between the bore and the groove (42c), wherein part of the spring is arranged in the groove (Figure 2a).  
Regarding Claim 7, Akaike disclose where the valve element support is made of a plastic material (polyoxymethylene is disclosed at paragraph 31).  
Regarding Claim 9, Akaike disclose where the valve element support (40) comprises a plurality of arms connecting the valve element support to the housing (43).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaike (AU 2013297717) in view of Vogt (US 7,588,047).
Regarding Claim 5, Akaike discloses where the valve element (20) comprises a stem (22) which is guided in the valve element support (within 42a), but fails to expressly disclose wherein a bushing of a material different from the material of the valve element support forms a guide of the stem.  
Vogt teach a check valve (Figure 1) with a valve element (3), a stem (15) and a valve element support (4 generally) wherein a bushing (32) of a material different from the material of the valve element support forms a guide of the stem (Col 5, lines 27-30 teach PTFE for the bushing and Col 7, lines 25-31 teach either aluminum or steel for the valve element support).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akaike to incorporate the teachings of Vogt and provide for wherein a bushing of a material different from the material of the valve element support forms a guide of the stem.  Doing so would improve the sliding properties of the stem, thereby reducing friction and wear, as taught by Vogt (Col 5, lines 26-30).
Regarding Claim 10, Akaike discloses all essential elements of the current invention as discussed above except for wherein the housing comprises a first housing part and a second housing part, wherein a radial outer end of the arms is arranged between the first housing part and the second housing part.  
Vogt teaches a check valve (Figure 1) with a first housing part (the bottom portion of 1 as seen in Figure 1) and a second housing part (the top portion of 1 as seen in Figure 1), wherein a radial outer end of the arms (end 16 of arms 13; Figures 1 and 2) is arranged between the first housing part and the second housing part (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akaike to incorporate the teachings of Vogt to provide for wherein the housing comprises a first housing part and a second housing part, wherein a radial outer end of the arms is arranged between the first housing part and the second housing part.  Doing so would be combining prior art elements according to known methods (the valve support attachment structure of Vogt with the valve of Akaike) to yield predictable results (to allow for an easily disassembled valve, to allow for replacement of part or maintenance of the system).
Regarding Claim 11, Akaike teaches all essential elements of the current invention but is moot to where the arms are connected by a ring.
Vogt teaches a valve element support (2 generally) with arms (13), where the arms are connected by a ring (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akaike to incorporate the teachings of Vogt to provide for where the arms are connected by a ring.  Doing so would be combining prior art elements according to known methods (the valve support attachment structure of Vogt with the valve of Akaike) to yield predictable results (to allow for an easily disassembled valve, to allow for replacement of part or maintenance of the system and provide stability for the arms in the downstream direction of the valve).
Regarding Claim 12, Vogt teaches where the ring (16) is clamped between a step in the first housing part and the second housing part (Figure 1).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Akaike (AU 2013297717) in view of Vogt (US 7,588,047).
Regarding Claim 8, Akaike discloses all essential elements of the current invention as discussed above but is moot to where the recess has a curved shape.  
It would have been an obvious matter of design choice to provide for where the recess has a curved shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  Providing a curved shape would allow for a more laminar flow entering the chamber between the valve element and the valve element support.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaike (AU 2013297717) in view of Vogt (US 7,588,047) in further view of Boehringer (US 4,172,469).
Regarding Claim 13, Akaike, as modified by Vogt, teach all essential elements of the current invention as discussed above but is moot to where the ring bears a sealing ring.  
Boehringer teaches a check valve (Figure 1) with a ring (13 generally) bearing a sealing ring (37; where the ring bears the ring via the compression of the ring with the body 11 and body 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akaike, as modified by Vogt to incorporate the teachings of Boehringer to provide for where the ring bears a sealing ring.  Doing so would be combining prior art elements according to known methods (the valve support attachment structure of Akaike, as modified by Vogt with the sealing ring of Boehringer) to yield predictable results (to allow a fluid tight connection between the interior and exterior of the check valve apparatus, thereby preventing leaks).
Regarding Claim 14, Boehringer teaches where the second housing part comprises a circumferential protrusion (the proximal left end of the body 11 that does not contain threads as shown in Figure 1) inserted into a radial gap between the ring and the first housing part (between 13 and 10) and compressing the sealing ring (37 in Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753